DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen (WO 2009/071372 A1) in view of Teindas (FR 2738202) as cited by Applicant.
Regarding Independent Claim 1, Van Baelen teaches a cover (locking cap, 88) for a wiper blade (wiper blade, 10), said cover being configured to collaborate with a body (connection element, 52) of the wiper blade (10)  in a position of covering an opening (recess, 67) formed in the body (52), the cover (88) comprising- a plurality of guide tabs (96);  an upper wall (95) being dimensioned to cover part of the opening (67) when the cover  is in the covering position, the guide tabs (96) extending the upper wall perpendicularly (Fig. 9) and being configured to hold the cover (88)  in the covering position (Fig. 9), wherein the cover (88) is configured to be moved in the body (52) between a moved-clear position distant from the opening (Paragraph [0043]), and said position of covering of the opening (67; Paragraph [0043]); and  at least one retaining tab (94) extending the upper wall (95) perpendicularly separately from the guide tabs (96), said retaining tab (94) comprising end-of-travel end-stop means (Annotated Fig. 12) configured to halt the retaining tab (94)  in said moved-clear position.  

    PNG
    media_image1.png
    266
    379
    media_image1.png
    Greyscale

Van Belen doe not teach wherein the cover moves in the body between the covering position and the moved-clear position in a direction transverse to the upper wall.



    PNG
    media_image2.png
    748
    708
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Van Baelen to further include the cover moves in the body between the covering position and the moved-clear position in a direction transverse to the upper wall, as taught by Teindas, since such a modification would have involved a mere change in the direction of a component removal. Such change in direction of removal of a component is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 2, Van Baelen, as modified, teaches the cover (88; Fig. 9) wherein the retaining tab (94) extends chiefly in a plane perpendicular to the planes in which the guide tabs (96) extend (Fig. 9).  
Regarding Claim 3, Van Baelen teaches the cover (88; Fig. 9) wherein the dimension of the retaining tab (94) perpendicular to the upper wall (95) is at least equal to half the corresponding dimension of the guide tabs (96).  
Regarding Claim 4, Van Baelen, as modified, teaches the cover (88; Fig. 9) the upper wall (95) comprises a central rib (98; Fig. 12) extending between the guide tabs (96), said central rib (98) comprising a concave edge (Fig. 12) on the opposite side to the retaining tab (95).  
Regarding Claim 5, Van Baelen, as modified, teaches the cover (88; Fig. 9), further comprising position-maintaining means (91) maintaining the position of the cover (88) in the covering position and/or in the moved-clear position (Paragraph [0043]). 
Regarding Claim 6, Van Baelen, as modified, teaches a wiper blade (10) comprising a body (52) with an openings (67) and a cover (88), wherein the cover (88) is able to move in the body between the covering position and the moved-clear position (Paragraph [0043]), the body (52) comprising end-of-travel end-stop elements (64) able to collaborate with the end-of-travel end-stop means (Annotated Fig. 9) borne by the retaining tab of the cover (88) in order to halt the movement of the cover when the latter reaches the moved-clear position.  
Regarding Claim 7, Van Baelen, as modified,  teaches the wiper blade (10), wherein each of the guide tabs (96) of the cover (88) collaborates with a guide member (114) solid with a wall of the blade body (10) which delimits a housing for a connection device (108) mounted with the ability to rotate with respect to said body (Fig. 10).  
Regarding Claim 8, Van Baelen, as modified, teaches the wiper blade (10), wherein the body (52) comprises position-maintaining means (78) maintaining the position of the cover (88) in the covering position and/or in the moved-clear position (Paragraph [0043]).  
Regarding Claim 9, Van Baelen, as modified, teaches the wiper blade (10), wherein the position- maintaining means (78) that keep the cover (88) in the covering position and/or the moved-Preliminary Amendmentclear position are formed by at least one guide member (slot of 78) of which one dimension is tailored to achieve close guidance of the corresponding guide tabs (via tabs, 91, and/or are formed by a mating shape  formed in the body  of the wiper blade and sized to collaborate with the position-maintaining means that keep the cover n the covering position and/or in the moved-clear position (Fig. 10).  
Regarding Claim 10,.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Teindas (FR 2738202) as cited by Applicant in view of LEE (U.S. Patent Publication No. 2016/0176383 A1).
Regarding Independent Claim 11, Teindas teaches a cover (20) for a wiper blade (Fig. 3), said cover (20) being configured to collaborate with a body (14) of the wiper blade (Fig. 3) in a position of covering an opening (Fig. 2) formed in the body, the cover comprising: 3Application No. 17/104,151Docket No.: 17102-481001 Amendment dated December 21, 2021 Reply to Office Action of September 22, 2021 a plurality of guide tabs (44); an upper wall (20) being dimensioned to cover part of the opening when the cover is in the covering position (Fig. 2), the guide tabs  (44)extending the upper wall (22) perpendicularly and being configured to hold the cover in the covering position (Fig. 2), wherein the cover (20) is configured to be moved in the body between a moved-clear position (Fig. 3)  distant from the opening (Fig. 3), and said position of covering of the opening (fig. 2).
Teindas does not teach at least one retaining tab extending the upper wall perpendicularly separately from the guide tabs, said retaining tab comprising end-of-travel end-stop means configured to halt the retaining tab in said moved-clear position, wherein the cover moves in the body between the covering position and the moved-clear position along an axis perpendicular to the upper wall.
Lee, however, teaches a cover (cover part, 150) having at least one retaining tab (coupling grooves, 156) extending the upper wall (152) perpendicularly ( grooves extend from end of wall 152 and perpendicular to said wall at an end of the cover) separately from the guide tabs (wing surfaces, 154), said retaining tab (156) comprising end-of-travel end-stop means (holes formed in 156 serve as stop means) configured to halt the retaining tab (156) in said moved-clear position (Fig. 2), wherein the cover (150) moves in the body (110) between the covering position (Fig. 3a) and the moved-clear position (Fig. 2) along an axis perpendicular to the upper wall (152; Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Teindas to further include tat least one retaining tab extending the upper wall perpendicularly separately from the guide tabs, said retaining tab comprising end-of-travel end-stop means configured to halt the retaining tab in said moved-clear position, wherein the cover moves in the body between the covering position and the moved-clear position along an axis perpendicular to the upper wall, as taught by Lee, since such a modification would have involved a mere .
Response to Arguments
Applicant's arguments filed December 21, 2021 with respects to amended claims 5 and 9 under 35 U.S.C. 112(b) have been fully considered and they are persuasive, therefore the rejection has been withdrawn.
Applicant's arguments filed December 21, 2021 with respects to amended claims 1 – 10 under 35 U.S.C. 102 have been fully considered and they are persuasive, therefore the rejection has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made in view of Teindas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723